Citation Nr: 0947758	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-39 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1955 to July 
1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for residuals of a cold injury to the lower 
extremities.  A timely appeal was noted from that decision.


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran has chronic residuals of a cold injury to the lower 
extremities.  


CONCLUSION OF LAW

Residuals of a cold injury to the lower extremities were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R.          §§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated July 2005, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
correspondence dated March 2006, the Veteran was notified of 
the way initial disability ratings and effective dates are 
established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board declines to obtain a medical nexus opinion with 
respect to this claim, because there is no evidence of 
pertinent disability in service or for several years 
following service.  Thus, there is no true indication that 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of findings of cold injury in service and the first 
suggestion of pertinent disability many years after active 
duty, relating the Veteran's current diagnosis of neuropathy 
to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).  The 
duties to notify and assist have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131;  38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Analysis

The Veteran is claiming service connection for chronic 
residuals of a cold injury to the feet.  He has indicated 
that he sustained this injury while serving in Korea.

The Veteran's service records, with the exception of his DD-
214 and May 1958 separation examination, are not on file and 
according to the record, were apparently destroyed in a 1973 
fire at the NPRC in St. Louis, Missouri.  The Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Review of the Veteran's DD-214 indicates that he served as a 
light weapons infantryman, and that he had 1 year, 3 months, 
and 22 days of foreign service.  The document does not 
indicate the foreign country in which the Veteran was 
stationed, nor does it provide the Veteran's unit designation 
while serving foreign duty.  The Veteran's May 1958 
separation examination makes no reference to a cold injury or 
neurological or vascular abnormalities.  

There is no evidence of post-service treatment for vascular 
or neurological disorders until May 2003, when the Veteran 
first reported "numbness of both feet."  The Veteran did 
not report decreased sensation of the feet during a November 
2003 podiatry consult; however, in January 2004, he described 
"pain in [bilateral] feet for many years ... had pain in feet, 
back, during military service."  There is no reference to 
cold injury.  

During a February 2004 podiatry consult, the Veteran reported 
decreased sensation in the feet and received a diagnosis of 
neuropathy.  There is no evidence that an EMG or similar 
study was performed to confirm the diagnosis.    

In his October 2005 notice of disagreement, the Veteran 
reported exposure to cold while stationed "near the DMZ."  
He indicated that he had had decreased sensation since 
service, which was becoming steadily worse.  He wrote that 
his "VAMC Atlanta doctor advised me this condition is due to 
a cold weather injury..."  

In August 2006, the Veteran received another podiatry consult 
to evaluate the numbness in his feet.  The Veteran reported 
onset of "about a month ago."  There is no further evidence 
of post-service treatment for decreased sensation in the 
feet.

In his December 2006 substantive appeal, the Veteran 
reiterated that he had received a cold injury in service and 
that he had had a continuity of symptomatology since service.

On review, the Board finds that a preponderance of the 
medical evidence is against a finding that the Veteran has 
residuals of a cold injury to the lower extremities.  
Although most of the Veteran's service records are 
unavailable, his separation examination is of record, which 
documents no cold injury or neurological or vascular 
abnormalities.  The Veteran did not report decreased 
sensation in the feet until 2003, 45 years after his 
discharge from service.  In view of the lengthy period 
without treatment there is no medical evidence of continuity 
of symptomatology and this weighs against the claims.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran as to in-service 
incurrence of his disorder and continuity of symptomatology 
from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his in-service exposure to 
cold, of his symptoms at that time, and of his current 
decreased sensation in the bilateral feet.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, he is not competent to diagnose 
residuals of a cold injury, or render an opinion as to the 
cause or etiology of any of his current disabilities, because 
he does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the Board finds that the Veteran's allegations of 
an in-service cold injury and a continuity of symptomatology 
from that time are not consistent with the evidence of 
record.  There is no mention of a cold injury or vascular or 
neurological abnormalities on the Veteran's separation 
examination.  His extremities were reportedly normal.  
Although he has stated that he had symptoms of decreased 
sensation in the feet since service, there is no evidence of 
post-service clinical treatment for such symptoms for 45 
years after his discharge from service.  The Veteran filed a 
claim for service connection for hearing loss in May 2000, 
and did not mention a cold injury or decreased sensation in 
the feet as a result of service.  In January 2004, the 
Veteran indicated that he had had "pain in the feet," which 
he described as a "dull ache," since his military service, 
but did relate his symptoms to an in-service cold injury.  
The Board does not find it likely that cold injury in service 
resulted in chronic pathology, but went unnoticed on the 
separation examination, with no recorded treatment for almost 
50 years, and was not mentioned in 2000 when the Veteran was 
aware of the compensation program and actively seeking 
benefits for other disability.  After weighing the lay and 
medical evidence, the Board finds that the lay evidence as to 
in-service incurrence and continuity of symptomatology lacks 
credibility and is therefore of limited probative value here.

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran has residuals of a cold injury to 
the feet that is causally related to active service.  Thus, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to service connection for residuals of a cold 
injury to the lower extremities is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


